Exhibit 10.32

 

Execution Copy

 

FIRST AMENDMENT

TO AMENDED AND RESTATED SENIOR SUBORDINATED

INTERIM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR SUB-ORDINATED INTERIM LOAN
AGREEMENT (this “Amendment”) is dated as of June 19, 2008 and is entered into by
and among FIRST DATA CORPORATION, a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (“Administrative Agent”), acting with
the consent of the Required Holders holding a majority of the Required Debt and
the GUARANTORS listed on the signature pages hereto, and is made with reference
to that certain SENIOR SUBORDINATED INTERIM LOAN AGREEMENT dated as of
September 24, 2007 (as amended and restated as of October 24, 2007, the “Interim
Loan Agreement”), by and among the Borrower, the Lenders, the Administrative
Agent and the other Agents named therein.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Interim Loan
Agreement after giving effect to this Amendment.

 

RECITALS

 

WHEREAS, subject to certain conditions, the Required Holders holding a majority
of the Required Debt are willing to agree to amend certain provisions of the
Interim Loan Agreement as provided for herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION I.                 AMENDMENTS TO INTERIM LOAN AGREEMENT

 


1.1.         AMENDMENTS TO SECTION 1:  DEFINITIONS.

 


A.            SECTION 1.1(A) OF THE INTERIM LOAN AGREEMENT (DEFINED TERMS) IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS IN PROPER ALPHABETICAL
SEQUENCE:


 

“First Amendment” means that certain First Amendment to the Amended and Restated
Senior Subordinated Interim Loan Agreement, dated as of June 19, 2008, among the
Borrower, the Guarantors, the Administrative Agent and the financial
institutions listed on the signature pages thereto.

 

“First Amendment Effective Date” means June 19, 2008.

 


B.            SECTION 1.1(A) OF THE INTERIM LOAN AGREEMENT (DEFINED TERMS) IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “APPLICABLE ABR MARGIN” IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Applicable ABR Margin” shall mean:

 

(1)           at any date on or after the First Amendment Effective Date and
prior to August 18, 2008, with respect to each ABR Loan, 9.800% per annum, and

 

934973

 

--------------------------------------------------------------------------------


 

(2)           at any date on or after August 18, 2008, with respect to each ABR
Loan, 11.250% per annum.

 


C.            SECTION 1.1(A) OF THE INTERIM LOAN AGREEMENT (DEFINED TERMS) IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “APPLICABLE LIBOR MARGIN” IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Applicable LIBOR Margin” shall mean:

 

(1)           at any date on or after the First Amendment Effective Date and
prior to August 18, 2008, with respect to each LIBOR Loan, 9.800% per annum, and

 

(2)           at any date on or after August 18, 2008, with respect to each
LIBOR Loan, 11.250% per annum.

 


D.            SECTION 1.1(A) OF THE INTERIM LOAN AGREEMENT (DEFINED TERMS) IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “SENIOR SUBORDINATED FIXED RATE” IN
ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Senior Subordinated Fixed Rate” shall mean (i) at any date on or after the
First Amendment Effective Date and prior to August 18, 2008, 9.800% per annum
and (ii) at any date on or after August 18, 2008, 11.250% per annum”.

 


1.2.         AMENDMENTS TO SECTION 2:  AMOUNT AND TERMS OF CREDIT.


 


A.            SECTION 2.8 OF THE INTERIM LOAN AGREEMENT (INTEREST) IS HEREBY
AMENDED BY ADDING THE FOLLOWING LANGUAGE:


 

(a)           at the end of clause (a):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior Subordinated Loan that is an ABR
Loan shall bear interest at a rate per annum equal to the Applicable ABR Margin
(as defined in this Agreement prior to giving effect to the First Amendment)
plus the ABR in effect from time to time, and (2) on and after the First
Amendment Effective Date, each Senior Subordinated Loan that is an ABR Loan
shall bear interest at a rate per annum equal to the Applicable ABR Margin (as
defined in this Agreement after giving effect to the First Amendment).”

 

(b)           at the end of clause (b):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior Subordinated Loan that is a LIBOR
Loan shall bear interest at a rate per annum equal to the Applicable LIBOR
Margin (as defined in this Agreement prior to giving effect

 

2

--------------------------------------------------------------------------------


 

to the First Amendment) plus the LIBOR Rate in effect from time to time, and
(2) on and after the First Amendment Effective Date, each Senior Subordinated
Loan that is a LIBOR Loan shall bear interest at a rate per annum equal to the
Applicable LIBOR Margin (as defined in this Agreement after giving effect to the
First Amendment).”

 


B.            SECTION 2.14 (PERMANENT REFINANCING) IS HEREBY AMENDED BY:


 

(a)           amending and restating clause (b)(i) in its entirety with the
following:

 

“On September 24, 2008 or the fifteenth (15th) day of each calendar month
thereafter (each, an “Exchange Date”), or if such day is not a Business Day, the
preceding Business Day, on or after the Interim Loan Conversion Date, at the
option of the applicable Lender, the Senior Subordinated Term Loans may be
exchanged in whole or in part for one or more Senior Subordinated Notes having
an aggregate principal amount equal to the unpaid principal amount of such
Senior Subordinated Term Loans; provided, however, that the Borrower shall not
be required to issue Senior Subordinated Notes, unless the amount of Senior
Subordinated Term Loans exchanged for Senior Subordinated Notes is in excess of
$1,000,000 in principal amount.”

 

(b)           amending and restating clause (b)(iii) in its entirety with the
following:

 

“As more particularly provided in the Senior Subordinated Refinancing Indenture,
(A) Senior Subordinated Notes issued pursuant to the Senior Subordinated
Refinancing Indenture shall bear interest at the Senior Subordinated Fixed Rate
and (B) Senior Subordinated Notes issued pursuant to the Senior Subordinated
Refinancing Indenture (I) shall mature on March 31, 2016 and (II) shall be
redeemable as set forth in the Senior Subordinated Refinancing Indenture and the
applicable form of Senior Subordinated Notes attached thereto.”

 

(c)           amending and restating clause (b)(iv) in its entirety with the
following:

 

“On the initial Exchange Date following delivery of the initial Exchange Notice,
the Senior Subordinated Notes shall be delivered to the requesting Lender.  With
respect to any subsequent Exchange Notices, not later than five Business Days
after delivery of such Exchange Notice, the Borrower shall (A) deliver a written
notice to the trustee under the Senior Subordinated Refinancing Indenture,
directing such trustee to authenticate and deliver Senior Subordinated Notes as
specified in such Exchange Notice and (B) deliver such Senior Subordinated Notes
to the requesting Lender.”

 

(D)           AMENDING BY DELETING THE LAST SENTENCE OF CLAUSE (D) OF SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

“The Borrower agrees to satisfy the conditions set forth in Section 2.14(c) no
later than the first Exchange Date.”

 


1.3.         AMENDMENT TO SECTION 5:  PAYMENTS

 

Section 5 of the Interim Loan Agreement (Payments) is hereby amended by adding
the following subsection to the end of Section 5.1:

 

“Notwithstanding the preceding paragraph, from the period beginning on the First
Amendment Effective Date and through and including the Term Loan Maturity Date
the Company shall not have the right to prepay the Loans under this
Section 5.1of this Agreement unless such prepayment would comply with the
conditions set forth in Sections 3.07(b) through 3.07(d) of the Senior
Subordinated Refinancing Indenture (which Sections (and the related definitions)
are incorporated by reference herein as if fully set forth below in the form of
such Sections on the First Amendment Effective Date); provided, that no
provision in this Section 5.1 shall in any way limit or restrict the ability of
(i) the Borrower to prepay the Loans in accordance with Section 5.2 of this
Agreement, or (ii) any Lender to convert all or any portion of any Loan on or
after the Interim Loan Conversion Date; provided, further, that for purposes of
this Section 5.1, the following provisions of Section 3.07 of the Senior
Subordinated Refinancing Indenture and the definitions used therein shall be
modified as follows:

 

(a)           References to “Holder” or “Holders” shall be replaced with
“Lender” or Lenders”;

 

(b)           References to “Issuer” shall be replaced with “Borrower”;

 

(c)           References to “redemption” and “redeemed” shall be replaced with
“prepayment” and “prepaid”, as applicable;

 

(d)           References to “Redemption Date” shall be replaced with “Prepayment
Date”;

 

(e)           References to “Senior Subordinated Note” or “Senior Subordinated
Notes” shall be replaced with “Senior Subordinated Loan” or “Senior Subordinated
Loans”, as applicable;

 

(f)            References to the phrase “issued under this Indenture” or “issued
under this Indenture after the Initial Issue Date” shall be replaced with the
phrase “outstanding under this Agreement”;

 

(g)           References to the phrase “borne by the Senior Subordinated Interim
Loan exchanged for such Senior Subordinated Note on the Exchange Date” shall be
replaced with the phrase “borne by the Senior Subordinated Loan on the
applicable Redemption Date;”

 

4

--------------------------------------------------------------------------------


 

(h)           References to the following phrases shall be deleted:

 

(i)            “that are Fixed Rate Notes”,

 

(ii)           “that is a Fixed Rate Note”,

 

(iii)          “and any Additional Notes”,

 

(iv)          “and the original principal amount of any Additional Senior
Subordinated Notes”,

 

(v)           “, subject to the right of Holders of such Senior Subordinated
Notes or record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date”,

 

(vi)          “and Additional Interest, if any”; and

 

(vii)         “(excluding Additional interest)”.

 

In addition to the foregoing conditions, any prepayment made in accordance with
this Section 5.1 shall also comply with the requirements set forth in Sections
5.1(a), 5.1(b) and 5.1(c) of this Agreement. Each prepayment made in accordance
with this Section 5.1 shall be applied to the Loans on a pro rata basis based on
the aggregate principal amount of Loans outstanding at such time.”

 


1.4.         AMENDMENT TO SECTION 13:  MISCELLANEOUS


 


A.            SECTION 13.6(B)(I) OF THE INTERIM LOAN AGREEMENT (SUCCESSORS AND
ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 


“SUBJECT TO THE CONDITIONS SET FORTH IN CLAUSE (B)(II) BELOW, ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS AT THE TIME OWING TO IT) WITH (I) NOTICE TO THE ADMINISTRATIVE
AGENT AND (II) THE PRIOR WRITTEN CONSENT OF THE BORROWER (SUCH CONSENT NOT BE
UNREASONABLY WITHHELD OR DELAYED; IT BEING UNDERSTOOD THAT, WITHOUT LIMITATION,
THE BORROWER SHALL HAVE THE RIGHT TO WITHHOLD OR DELAY ITS CONSENT TO ANY
ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO COMPLY WITH APPLICABLE LAW, THE
BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY); PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED FOR AN ASSIGNMENT TO (1) A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND, (2) IF AN EVENT OF DEFAULT UNDER SECTION 11.1(I)(A),
(B), (G) OR (H) HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE OR (3) TO A
PERSON NOT MORE THAN 14 DAYS FOLLOWING THE CLOSING DATE TO THE EXTENT THE
BORROWER HAS PREVIOUSLY CONSENTED TO AN ALLOCATION OF LOANS OF COMMITMENTS IN AN
AMOUNT GREATER THAN OR EQUAL TO THE AMOUNT ASSIGNED TO A PERSON IN SUCH TIME.


 


NOTWITHSTANDING THE FOREGOING, NO SUCH ASSIGNMENT SHALL BE MADE TO A NATURAL
PERSON.”

 

5

--------------------------------------------------------------------------------


 


B.            SECTION 13.6(B)(II)(A) OF THE INTERIM LOAN AGREEMENT (SUCCESSORS
AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY MODIFIED BY DELETING THE
WORDS “AND THE ADMINISTRATIVE AGENT.”


 


C.            SECTION 13.6(B)(II)(E) OF THE INTERIM LOAN AGREEMENT (SUCCESSORS
AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY DELETED IN ITS ENTIRETY.


 


SECTION II.               CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 


A.            EXECUTION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
COUNTERPART SIGNATURE PAGE OF THIS AMENDMENT DULY EXECUTED BY EACH OF THE LOAN
PARTIES AND (II) CONSENT AND AUTHORIZATION FROM THE REQUIRED HOLDERS HOLDING A
MAJORITY OF THE REQUIRED DEBT TO EXECUTE THIS AMENDMENT ON THEIR BEHALF.


 


B.            NECESSARY CONSENTS.  EACH LOAN PARTY SHALL HAVE OBTAINED ALL
MATERIAL CONSENTS NECESSARY OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT.


 


C.            OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS, INFORMATION OR AGREEMENTS REGARDING THE LOAN
PARTIES AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


SECTION III.              REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment and to amend the
Interim Loan Agreement in the manner provided herein, each Loan Party represents
and warrants to each Lender as follows:

 


A.            CORPORATE POWER AND AUTHORITY.  EACH LOAN PARTY HAS ALL REQUISITE
CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS
AMENDMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND PERFORM ITS
OBLIGATIONS UNDER, THE INTERIM LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT (THE
“AMENDED AGREEMENT”) AND THE OTHER LOAN DOCUMENTS.


 


B.            AUTHORIZATION OF AGREEMENTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT AND THE PERFORMANCE OF THE AMENDED AGREEMENT AND
THE OTHER LOAN DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ORGANIZATIONAL ACTION ON THE PART OF EACH LOAN PARTY.


 


C.            NO CONFLICT.  THE EXECUTION AND DELIVERY BY EACH LOAN PARTY OF
THIS AMENDMENT AND THE PERFORMANCE BY EACH LOAN PARTY OF THE AMENDED AGREEMENT
AND THE OTHER LOAN DOCUMENTS DO NOT AND WILL NOT (I) CONTRAVENE ANY APPLICABLE
PROVISION OF ANY MATERIAL LAW, STATUTE, RULE, REGULATION, ORDER, WRIT,
INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL INSTRUMENTALITY, (II) RESULT
IN ANY BREACH OF ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF (OR THE
OBLIGATION TO CREATE OR IMPOSE)

 

6

--------------------------------------------------------------------------------


 

any Lien on any of the property or assets of any Loan Party pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other instrument to which any Loan Party is a party or by
which any of its property or assets is bound, or (iii) violate any provision of
the certificate of incorporation, by-laws or other organizational documents of
such Loan Party or any of the Restricted Subsidiaries, other than, in the cases
of clauses (i) and (ii), such contraventions, breaches, defaults, violations,
liens, charges or encumbrances that would not reasonably expected to have a
Material Adverse Effect.


 


D.            GOVERNMENTAL CONSENTS.  THE EXECUTION AND DELIVERY BY EACH LOAN
PARTY OF THIS AMENDMENT AND THE PERFORMANCE OF THE AMENDED AGREEMENT AND THE
OTHER LOAN DOCUMENTS DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT FOR (I) SUCH
AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, AND (II) SUCH
LICENSES, APPROVALS, AUTHORIZATIONS OR CONSENT WHICH IF NOT MADE COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


E.             BINDING OBLIGATION.  THIS AMENDMENT AND THE AMENDED AGREEMENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE LOAN PARTIES AND EACH
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY,
ENFORCEABLE AGAINST EACH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


SECTION IV.              MISCELLANEOUS


 


A.            REFERENCE TO AND EFFECT ON THE INTERIM LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 

(i)            On and after the First Amendment Effective Date, each reference
in the Interim Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Interim Loan Agreement, and
each reference in the other Loan Documents to the “Interim Loan Agreement”,
“thereunder”, “thereof” or words of like import referring to the Interim Loan
Agreement shall mean and be a reference to the Interim Loan Agreement as amended
by this Amendment.

 

(ii)           Except as specifically amended by this Amendment, the Interim
Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Interim Loan Agreement
or any of the other Loan Documents.

 


B.            HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.

 

7

--------------------------------------------------------------------------------


 


C.            APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


 


D.            COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT;
SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE COUNTERPARTS AND ATTACHED
TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES ARE PHYSICALLY ATTACHED TO
THE SAME DOCUMENT.


 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

FIRST DATA CORPORATION

 

 

 

 

 

By:

/s/ Philip M. Wall

 

 

Name:

Philip M. Wall

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

ACHEX, INC.

 

 

ATLANTIC BANKCARD PROPERTIES CORPORATION

 

 

ATLANTIC STATES BANKCARD ASSOCIATION, INC.

 

 

B1 PTI SERVICES, INC.

 

 

BANKCARD INVESTIGATIVE GROUP INC.

 

 

BUSINESS OFFICE SERVICES, INC.

 

 

BUYPASS INCO CORPORATION

 

 

CALL INTERACTIVE HOLDINGS LLC

 

 

CALLTELESERVICES, INC.

 

 

CARDSERVICE DELAWARE, INC.

 

 

CARDSERVICE INTERNATIONAL, INC.

 

 

CESI HOLDINGS, INC.

 

 

CIFS CORPORATION

 

 

CIFS LLC

 

 

CONCORD COMPUTING CORPORATION

 

 

CONCORD CORPORATE SERVICES, INC.

 

 

CONCORD EFS FINANCIAL SERVICES, INC.

 

 

CONCORD EFS, INC.

 

 

CONCORD EMERGING TECHNOLOGIES, INC.

 

 

CONCORD EQUIPMENT SALES, INC.

 

 

CONCORD FINANCIAL TECHNOLOGIES, INC.

 

 

CONCORD NN, LLC

 

 

CONCORD ONE, LLC

 

 

CONCORD PAYMENT SERVICES, INC.

 

 

CONCORD PROCESSING, INC.

 

 

CONCORD TRANSACTION SERVICES, LLC

 

 

CREDIT PERFORMANCE INC.

 

 

CTS HOLDINGS, LLC

 

 

CTS, INC.

 

 

DDA PAYMENT SERVICES, LLC

 

 

DW HOLDINGS, INC.

 

 

EFS TRANSPORTATION SERVICES, INC.

 

 

EFTLOGIX, INC.

 

 

EPSF CORPORATION

 

 

FDC INTERNATIONAL INC.

 

 

FDFS HOLDINGS, LLC

 

 

FGDGS HOLDINGS GENERAL PARTNER II, LLC

 

 

FDGS HOLDINGS, LLC

 

 

FDGS HOLDINGS, LP

 

 

FDMS PARTNER, INC.

 

 

FDR INTERACTIVE TECHNOLOGIES CORPORATION

 

 

FDR IRELAND LIMITED

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FDR MISSOURI INC.

 

 

FDR SIGNET INC.

 

 

FDR SUBSIDIARY CORP.

 

 

FIRST DATA FINANCIAL SERVICES, L.L.C.

 

 

FIRST DATA AVIATION LLC

 

 

FIRST DATA CARD SOLUTIONS, INC.

 

 

FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC.

 

 

FIRST DATA COMMUNICATIONS CORPORATION

 

 

FIRST DATA GOVERNMENT SOLUTIONS, INC.

 

 

FIRST DATA GOVERNMENT SOLUTIONS, LLC

 

 

FIRST DATA GOVERNMENT SOLUTIONS, LP

 

 

FIRST DATA INTEGRATED SERVICES INC.

 

 

FIRST DATA LATIN AMERICA INC.

 

 

FIRST DATA MERCHANT SERVICES CORPORATION

 

 

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC

 

 

FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C.

 

 

FIRST DATA MOBILE HOLDINGS, INC.

 

 

FIRST DATA PAYMENT SERVICES, LLC

 

 

FIRST DATA PITTSBURGH ALLIANCE PARTNER INC.

 

 

FIRST DATA PS ACQUISITION INC.

 

 

FIRST DATA REAL ESTATE HOLDINGS L.L.C.

 

 

FIRST DATA RESOURCES, LLC

 

 

FIRST DATA RETAIL ATM SERVICES L.P.

 

 

FIRST DATA SECURE LLC

 

 

FIRST DATA SOLUTIONS L.L.C.

 

 

FIRST DATA TECHNOLOGIES, INC.

 

 

FIRST DATA VOICE SERVICES

 

 

FIRST DATA, L.L.C.

 

 

FSM SERVICES INC.

 

 

FUNDSXPRESS FINANCIAL NETWORK, INC.

 

 

FUNDSXPRESS, INC.

 

 

FX SECURITIES, INC.

 

 

GIBBS MANAGEMENT GROUP, INC.

 

 

GIFT CARD SERVICES, INC.

 

 

H & F SERVICES, INC.

 

 

ICVERIFY INC.

 

 

IDLOGIX, INC.

 

 

INITIAL MERCHANT SERVICES, LLC

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

INSTANT CASH SERVICES, LLC

 

 

INTELLIGENT RESULTS, INC.

 

 

IPS INC.

 

 

JOT, INC.

 

 

LINKPOINT INTERNATIONAL, INC.

 

 

LOYALTYCO LLC

 

 

MAS INCO CORPORATION

 

 

MAS OHIO CORPORATION

 

 

NATIONAL PAYMENT SYSTEMS INC.

 

 

NEW PAYMENT SERVICES, INC.

 

 

NPSF CORPORATION

 

 

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

 

 

PAYSYS INTERNATIONAL, INC.

 

 

POS HOLDINGS, INC.

 

 

QSAT FINANCIAL, LLC

 

 

REMITCO LLC

 

 

SHARED GLOBAL SYSTEMS, INC.

 

 

SIZE TECHNOLOGIES, INC.

 

 

SOUTHERN TELECHECK, INC.

 

 

STAR NETWORKS, INC.

 

 

STAR PROCESSING, INC.

 

 

STAR SYSTEMS ASSETS, INC.

 

 

STAR SYSTEMS, INC.

 

 

STAR SYSTEMS, LLC

 

 

STRATEGIC INVESTMENT ALTERNATIVES LLC

 

 

SY HOLDINGS, INC.

 

 

TASQ CORPORATION

 

 

TASQ TECHNOLOGY, INC.

 

 

TAXWARE, LLC

 

 

TELECHECK ACQUISITION LLC

 

 

TELECHECK HOLDINGS, INC.

 

 

TELECHECK INTERNATIONAL, INC.

 

 

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

 

 

TRANSACTION SOLUTIONS HOLDINGS, INC.

 

 

TRANSACTION SOLUTIONS, LLC

 

 

UNIFIED MERCHANT SERVICES

 

 

UNIFIED PARTNER, INC.

 

 

VALUELINK, LLC

 

 

VIRTUAL FINANCIAL SERVICES, LLC

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

YCLIP, LLC

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

Name:

Stanley J. Andersen

 

Title:

Vice President and Assistant Secretary

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

FIRST DATA CAPITAL, INC.

 

FIRST DATA DIGITAL CERTIFICATES INC.

 

GRATITUDE HOLDINGS LLC

 

IPS HOLDINGS INC.

 

SAGEBRUSH HOLDINGS INC.

 

SAGETOWN HOLDINGS INC.

 

SAGEVILLE HOLDINGS LLC

 

SUREPAY REAL ESTATE HOLDINGS, INC.

 

TECHNOLOGY SOLUTIONS INTERNATIONAL, INC.

 

UNIBEX, LLC

 

 

 

By:

/s/ Stanley J. Andersen

 

Name:

Stanley J. Andersen

 

Title:

President

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

FDR LIMITED, as Guarantor

 

 

 

 

 

By:

/s/ David G. Yates

 

Name:

David G. Yates

 

Title:

Chief Executive Officer

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

TELECHECK SERVICES, INC.

 

TELECHECK ACQUISITION-MICHIGAN, LLC

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

Name:

Stanley J. Andersen

 

Title:

Assistant Secretary

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

Name:

Caesar W. Wyszomirski

 

Title:

Vice President

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH

 

 

 

 

 

By:

/s/ Patrick W. Dowling

 

Name:

Patrick W. Dowling

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ David Mayhew

 

Name:

David Mayhew

 

Title:

Managing Director

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS COMMERCIAL BANK

 

 

 

 

 

By:

/s/ Laurie Perper

 

Name:

Laurie Perper

 

Title:

Senior Vice President

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Laurie Perper

 

Name:

Laurie Perper

 

Title:

Senior Vice President

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

 

 

 

 

 

By:

/s/ SoVonna Day-Goins

 

Name:

SoVonna Day-Goins

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Adam Forchheimer

 

Name:

Adam Forchheimer

 

Title:

Director

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Wissam B. Kairouz

 

Name:

Wissam B. Kairouz

 

Title:

Vice President

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By:

/s/ Alexis Maged

 

Name:

Alexis Maged

 

Title:

Authorized Signatory

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Vincent Clark

 

Name:

Vincent Clark

 

Title:

Senior Vice President

 

[Amendment to Senior Subordinated Interim Loan Agreement]

 

--------------------------------------------------------------------------------